Burgess, J.,
¶ 15. dissenting. The trial court did err in failing to find Dr. Rabinowitz unavailable for trial, and thus the introduction of his deposition into evidence failed to satisfy part of the procedural rule governing admission of prior testimony. See V.R.E. 804(b)(1) (allowing admission of a deposition “if the declarant is unavailable as a witness” provided that the adverse party had an opportunity and motive to develop that testimony by cross-examination). I disagree, however, with the majority’s reasoning that this amounted to more than harmless error. In practical terms, the error resulted in no prejudice in fact. The majority essentially adopts a policy of automatic reversal for procedural noncompliance regardless of actual prejudice at trial. *320Such a wooden enforcement of our rule calling for in-person witness testimony corrects no injustice to the plaintiffs in this case, and ignores our other rules expressly providing that erroneous evidentiary rulings do not require reversal where the error affects no substantial right of the litigant.
¶ 16. As the majority observes, it is settled that error in the admission of evidence will not overturn a verdict absent a showing that it resulted in prejudice to the substantial rights of a party. See Boehm v. Willis, 2006 VT 101, ¶ 12, 180 Vt. 615, 910 A.2d 908 (mem.) (observing that trial court’s admission of expert’s deposition testimony would not be disturbed “unless that decision was an abuse of discretion resulting in prejudice to plaintiff’s substantial rights”) (quotation omitted); V.R.C.P. 61 (“No error in either the admission or the exclusion of evidence ... is ground for granting a new trial or for setting aside a verdict . . . unless refusal to take such action appears to the court inconsistent with substantial justice.”); V.R.E. 108(a) (“Error may not be predicated upon a ruling which admits or excludes evidence unless a substantial right of the party is affected.”).
¶ 17. Applying this standard, it is evident from the record that the absence of Dr. Rabinowitz’s physical appearance in court impaired no substantial right and caused no substantial injustice to plaintiffs. While the erroneous admission of critical out-of-court testimony could in some instances be prejudicial, such a conclusion is not warranted here for several reasons. First, as noted by the trial court, the deposition at issue was specifically noticed and conducted as a “preservation” deposition where objections could be interposed for ruling at trial. The doctor’s preserved testimony was videotaped, so that his tone and demeanor on direct and cross-examination could be observed. This was preceded by plaintiffs’ initial discovery deposition when the nature and scope of Dr. Rabinowitz’s opinion and the basis therefore could be known in advance of the preservation deposition. Thus, the circumstances underlying the second deposition were significantly different from the typical discovery deposition, where counsel would normally not be prepared or expected to conduct an adequate cross-examination on matters of which counsel had only first gained knowledge.
¶ 18. Plaintiffs were therefore prepared to vigorously cross-examine the expert at the second deposition, and the record shows that this is precisely what occurred. Indeed, as the trial court found, plaintiffs enjoyed ample opportunity to cross-examine Dr. *321Rabinowitz during the so-called preservation deposition and used that opportunity “to their satisfaction,” a finding that plaintiffs do not dispute. Thus, despite the absence of a finding that the witness was unavailable, the other fundamental precondition for admission of the deposition was satisfied since plaintiffs unquestionably “had an opportunity and similar motive to develop the testimony by direct, cross, or redirect examination.” V.R.E. 804(b)(1).
¶ 19. Nor is there any other basis to conclude that plaintiffs were actually prejudiced by the trial court’s ruling. There is no reason to assume that the jury here was unable, by viewing the videotape, to observe and evaluate the witness’s demeanor and credibility. See State v. Cameron, 168 Vt. 421, 427, 729 A.2d 493, 498 (1998) (finding no lack of confrontation in otherwise admissible video testimony of child complainant when defendant failed to “explain why the jury was less able to judge the credibility of the children [witnesses] through their videotaped trial testimony”); Christian v. Rhode, 41 F.3d 461, 468 (9th Cir. 1994) (rejecting confrontation-clause claim where jury had the “opportunity to assess the witnesses’ demeanor by watching the [deposition] videotape”). Assuming, as argued by plaintiffs, that the introduction of pretrial testimony may not allow for cross-examination in the context of other evidence developed during the trial, plaintiffs describe no context arising from the evidence in this trial where any potential cross-examination was frustrated by the trial court’s error. Plaintiffs made no such proffer below. Absent a showing as to how plaintiffs were specifically prejudiced by the ruling in the evidentiary context of this case, there is no basis to find a deprivation of substantial rights or justice, and hence no grounds under V.R.E. 103(a) or V.R.C.P. 61 to disturb the judgment.
¶20. This is not a criminal case where a party-defendant’s procedural and evidentiary right to insist on trial testimony in person serves a Sixth Amendment constitutional right to confront the witnesses against him. In such cases, the State must, on appeal, demonstrate that the same guilty verdict would have been obtained beyond a reasonable doubt absent the inadmissible evidence. See State v. Lynds, 158 Vt. 37, 42, 605 A.2d 501, 503 (1991) (determining whether the erroneous introduction of an inadmissible deposition was harmless where the criminal defendant was deprived of his constitutional right to cross-examine the witness requires positing a trial without any of the inadmissible *322testimony). Here there was neither a violation of any constitutional right of plaintiffs to confront Dr. Rabinowitz, nor any deprivation of plaintiffs’ procedural rights to cross-examine defendant’s expert and to have the jury observe the performance of the witness. Absent a criminal prosecution or such a constitutional violation, there is no reason for the majority’s application of the extraordinarily demanding criminal standard of harmless error beyond a reasonable doubt in this review of a civil judgment, particularly when the rules provide otherwise.
¶ 21. Instead, in this civil appeal, it is incumbent for the challenging party to show that the erroneously admitted evidence actually resulted “in prejudice to plaintiff’s substantial rights.” Boehm, 2006 VT 101, ¶ 12 (quotation omitted). The undisputed facts here show no such prejudice. The second deposition was noticed and taken for the specific purpose of admission at trial, and the opposing party was afforded ample opportunity to cross-examine the witness with that expectation in mind. Although not acceding to the unavailability of the expert, neither did plaintiffs decline the invitation to attend the so-called preservation deposition, or pass on the opportunity to vigorously cross-examine the deponent. The witness’s performance was observed by the jury.
¶ 22. Under such circumstances, the error in failing to find the witness unavailable was harmless. Other courts agree. In Allgeier v. United States, 909 F.2d 869, 876 (6th Cir. 1990), the trial court erred in finding that a physician witness was unavailable, but admission of his deposition testimony was harmless error where the other party “had ample opportunity to and did cross-examine [the witness] at his deposition.” Similarly, the court in Thomas ex rel. Smith v. Sheahan, 556 F. Supp. 2d 861, 876 (N.D. Ill. 2008), found that any error in allowing an absent witness’s deposition to be read to the jury was harmless since “the jury heard the extensive cross-examination of [the witness] during his deposition.” In accord is Mutual Life Insurance Co. of New York v. Estate of Wesson, 517 So. 2d 521, 538 (Miss. 1987), which held that the trial court’s failure to find that the defendant had diligently attempted to procure a witness before allowing his deposition into evidence was harmless error where the plaintiff had not shown “how it was prejudiced by the use of the deposition” and plaintiff had “questioned [the witness] extensively” at the deposition.
¶ 23. The majority is mistaken in characterizing such errors as tolerated only because the evidence was cumulative. The cases do *323not so hold. Explicit in Thomas ex rel. Smith is that, regardless of other evidence on the same point, “where the jury heard the extensive cross-examinations of [the deposed witness] Defendants have not shown that they were prejudiced by the admission of [the witness’s] deposition testimony.” 556 F. Supp. 2d at 876. There was no so-called cumulative evidence to consider in Allgeier, where the court found that appellants enjoyed “ample opportunity” to cross-examine the deponent and, as here, failed to show any opportunities missed due to the witness’s absence. 909 F.2d at 876-77. Likewise, there was no cumulative evidence at play in the finding of harmless error in Mutual Life. 517 So. 2d at 537.
¶ 24. The cases referred to by the majority are inapposite. The State’s verdict was reversed in Lynds because the erroneous admission of a deposition violated that criminal defendant’s constitutional right to confrontation and cross-examination. 158 Vt. at 40-41, 605 A.2d at 503. As noted above, neither issue is present in this case. Although judgment for the plaintiff was reversed in Duto v. Mitchell based on the trial court’s erroneous admission of her expert’s deposition, 158 Vt. 653, 654, 609 A.2d 988, 989 (1992) (mem.), that opinion did not address the arguments raised here: (1) that such error was harmless given a full opportunity for cross-examination of the expert in full view of the jury; and (2) that the rules foreclose a claim of evidentiary error “unless a substantial right of the party is affected,” V.R.E. 103(a), and preclude setting aside a verdict where the moving party fails to show that denial of the motion is “inconsistent with substantial justice.” V.R.C.R 61.
¶ 25. The majority’s justification of reversal by the command that witness testimony generally “shall be taken orally in open court” pursuant to V.R.C.R 43(a), alone and without regard to prejudice, divorces the rule from its purpose. As explained in Simpson v. Rood, the mandate of Rule 43(a) is intended to confirm “our confidence in the adversary system,” wherein “experience has taught us that testimonial evidence has the highest reliability because the credibility of the witness can be evaluated, and the factual issues narrowed by cross-examination.” 2003 VT 39, ¶ 12, 175 Vt. 546, 830 A.2d 4 (mem.) (quotations omitted). In Simpson, we reversed a defendant’s verdict because admission of critical testimony from defendant’s expert by telephone violated the rule’s requirement that testimony be presented “orally in open court” where, although subject to cross-examination, the witness *324was “out of sight of the jury.” Id. ¶ 8 (noting that to be “present in the courtroom” under Rule 43(a) the witness “must be present in court so that the trier of fact may observe the demeanor of the witness”) (quotation omitted). Thus, while the expert’s testimony was tested by cross-examination, we were concerned that the trial court’s sidestepping of the personal appearance requirement would “result[] in the complete disconnection of witnesses from the jury charged not only with hearing trial testimony, but with observing it as well.” Id. ¶ 10.
¶ 26. In contrast, the witness in this case was subject not only to cross-examination, but also to the jury’s observation by video presentation “in court,” so that the jury could evaluate credibility as contemplated by Rule 43(a) and Simpson. Per the goals of Rule 43(a) as outlined in Simpson, all “substantial” justice and rights due to plaintiffs by the evidence were satisfied, despite the trial court’s technical error. Other than the fact of the mistake itself, plaintiffs point to no loss or deprivation of any substantial opportunity or advantage to which they were entitled under Rule 43(a). Indeed, applying the substantial prejudice standards of V.R.E. 103(a) and V.R.C.P. 61, plaintiffs’ arguments amount to nothing beyond the well established and accepted maxim of referees: “no harm, no foul.” Accordingly, the error was harmless, and does not warrant reversal of the judgment.
¶ 27. I am authorized to state that Associate Justice Skoglund joins in this dissent.